Citation Nr: 1500773	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  11-20 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for burn scars of the right mandible area of face and neck.

2.  Entitlement to an initial compensable rating for left ear hearing loss.

3.  Entitlement to an initial compensable rating for burn scar of the left hand.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to service connection for a pulmonary disability.


REPRESENTATION

Appellant represented by:	Laurel K. Swilley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In July 2013 the Veteran testified at a Travel Board hearing held before the undersigned.  A transcript of that hearing is of record.

The issues of entitlement to an initial rating in excess of 30 percent for burn scars of the right mandible area of face and neck, entitlement to an initial compensable rating for left ear hearing loss, entitlement to an initial compensable rating for burn scar of the left hand, entitlement to service connection for right ear hearing loss, entitlement to service connection for prostate cancer, and entitlement to service connection for a pulmonary disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, right ear hearing loss has been found to be causally related to active duty.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1) ; Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this decision, the Board grants entitlement to service connection for right ear hearing loss, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

Legal Analysis

All of the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran asserts that his right ear hearing loss is the result of acoustic trauma incurred during active duty.  Specifically, at the Travel Board hearing, the Veteran indicated that he was exposed to loud noises during service working on the flight line from jets and diesel engines.  He stated that during service he experienced muffled hearing and hearing loss that has continued and worsened ever since.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  As hearing loss is considered an organic disease of the nervous system under 38 C.F.R. § 3.309, the provisions of 38 C.F.R. § 3.303(b) are applicable in this case. 

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for right ear hearing loss. 

The Board notes that the Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  Moreover, his DD-214 reflects that his military occupational specialty was vehicle operator/dispatcher.  As such, acoustic trauma during service is conceded.  

The Veteran's service treatment records reflect that in November 1976 the Veteran was seen for complaints of a lump in the back of the right ear which changes in size and has been present for two to three weeks without trauma.  He recently had a sore throat.  Examination revealed palpable bilateral post-cervical nodes without tenderness.  The assessment was rule-out mononucleosis.  A July 1976 service treatment record reflects complaints of a right earache of two days duration.  The impression, curiously, was left otitis media.  The separation examination report of medical history reflects the Veteran's complaints of ear problems.  The examination report reflects that the ear trouble refers to draining of the left ear.  

The post service medical evidence shows that the Veteran is diagnosed with right ear hearing loss which meets the criteria for hearing loss disability pursuant to 38 C.F.R. § 3.385.  As such, the Board finds the Veteran has demonstrated a current disability of right ear hearing loss for the purpose of service connection.

In a January 2011 addendum, the August 2010 VA examiner opined that the Veteran's right ear hearing loss is less likely as not related to service.  The VA examiner reasoned that the Veteran's right ear hearing was normal at separation in 1978 and his current right ear hearing is due to medical problems and removal of a cholesteatoma in 2008, which is unrelated to military service.  The August 2010 VA examiner, in the August 2010 examination report, opined that it is at least as likely as not that the Veteran's left ear hearing loss is related to service and that his tinnitus is related to his hearing loss.  Service connection is currently in effect for left ear hearing loss and tinnitus.    

Initially, and as noted above, the law does not necessarily require that hearing loss manifest in service.  As such, the VA examiner's reasoning that the Veteran's current right ear hearing loss is not related to service because the Veteran's right ear hearing was normal at service separation is not a valid basis for the negative opinion.  The examiner also based the opinion against the claim on the position that the Veteran's right ear hearing is due to removal of a cholesteatoma in 2008.  However, the Veteran testified at the Travel Board hearing that he experienced muffled hearing in service and hearing loss ever since.  The Veteran's spouse testified to his decreased hearing in 2003.  Additionally, the August 2008 VA treatment record diagnosing right ear cholesteatoma reflects the Veteran's complaints of longstanding ear problems.

The Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Accordingly, for the reasons listed above, the Board concludes that the August 2010 VA examiner's January 2011 opinion is of limited probative value and is not sufficient to raise a reasonable doubt.

Given the Veteran's military history, to include his military occupational specialty, his report of noise exposure during service, as well as the positive opinions regarding his left ear hearing loss and tinnitus, and the Veteran's and his spouse's competent and credible statements about the Veteran's ongoing right ear hearing loss since service or prior to the removal of the cholesteatoma in 2008, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran's right ear hearing loss is etiologically related to service.  There is no competent medical evidence against the claim.  As such, there is at least an approximate balance of positive and negative evidence regarding this issue.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for right ear hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

At the Travel Board hearing the Veteran indicated that his service-connected scars and left ear hearing loss had worsened since his most recent VA examinations for such disabilities (August 2010 for left ear hearing loss and November 2009 for scars).  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  As such, the issues of entitlement to an initial rating in excess of 30 percent for burn scars of the right mandible area of face and neck, entitlement to an initial compensable rating for left ear hearing loss, and entitlement to an initial compensable rating for burn scar of the left hand are remanded in order to schedule new VA examinations to determine the current severity of these disabilities.  

At the hearing the Veteran also testified that he had seen private physicians regarding his pulmonary disability, namely J. Lendenberry in Myrtle Beach, J. Terle Hoose in October 2006, and Dr. Higgins, who had stated that the Veteran had been misdiagnosed regarding his pulmonary disability for 20 or 30 years.  Although the record contains two letters from VA to Dr. Higgins without any apparent response, there is no evidence that any attempt has been made to obtain the records from the other two doctors.  As such, on remand such an attempt should be made.

The Veteran further testified that he believes his prostate cancer and pulmonary disability are due to the environmental exposures during service (in terms of fuel and other fumes he was exposed to working on the flight line or as a vehicle operator).  He also was burned in February 1979 due the backfire of a carburetor in service, causing burns to his left neck and face and left hand.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Although the Veteran underwent a VA examination to determine the nature and etiology of any current asthma, the examiner did not address the environmental exposures during service.  Under the circumstances, a new examination(s) should be scheduled to obtain opinions regarding the etiology of any current pulmonary disability and prostate cancer.  

The record contains the Veteran's April 2010 application for vocational rehabilitation through VA.  Importantly, the United States Court of Appeals for Veterans Claims has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect all of the Veteran's claims on appeal. 38 C.F.R. § 3.159(c) (2014).  The claims file does not contain the Veteran's vocational rehabilitation file.  Therefore, as they may be relevant to any and all claims on appeal, the Veteran's vocational rehabilitation records, if they exist, should be obtained on remand.

Ongoing VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records dated from May 2010 to the present from the VA Medical Center (VAMC) in Charleston, South Carolina, and from any other appropriate VAMC.

2.  Obtain the Veteran's VA Vocational Rehabilitation file and associate it with the claims file.

3.  Contact the Veteran and request that he complete and submit to VA a signed authorization for release of all private treatment records, to specifically include treatment referred to at the Travel Board hearing, namely J. Lendenberry in Myrtle Beach, J. Terle Hoose from October 2006, and Dr. Huggins.  After receiving the completed authorization, undertake all appropriate efforts to attempt to obtain these private treatment records. In light of 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.

4.  The RO should schedule a VA skin examination to determine the current severity of his burn scars of the right mandible/face and neck and left hand.  The claims folder should be made available to the examiner in conjunction with the examination.

5.  Schedule the Veteran for a VA audiological examination to determine the severity of his hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished; testing of the hearing acuity of both ears should be completed.  The findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech discrimination percentage results derived using the Maryland CNC word list must be reported. 

The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

6.  Schedule the Veteran for an appropriate VA examination or examinations to determine the nature and etiology of any current pulmonary disability (to include COPD and asthma) and prostate cancer.  

The claims file and a copy of this Remand must be provided to the examiner(s) and reviewed in conjunction with the examination.  Any appropriate diagnostic testing, should be conducted. 

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any current pulmonary disability (to include COPD and asthma) and/or the Veteran's prostate cancer disability was caused by, or is otherwise related to service, to specifically include the Veteran's exposure to fumes and fuels working on the flight line and as a vehicle operator/dispatcher, as well as the incident in February 1979 when he was burned from a carburetor backfire.

A complete rationale for all opinions must be provided.

7.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

8.  After the development requested is completed, readjudicate the claims on appeal.  If any benefit sought remains denied, furnish the Veteran a supplemental Statement of the Case and allow him a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


